Title: Report on the Petition of Frederick W. Starrman and Others, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred by an order of the House of Representatives of the 18th of February 1791, the Petition of Frederick W. Starman and others, thereupon makes the following Report—
That the difficulty respecting the transfer of certain Certificates, as represented by the said petition, has been surmounted by a Treasury regulation, whereby the relief sought has been fully obtained by the Petitioners.
Which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury Department February 27th. 1794.

